People v Cedeno (2016 NY Slip Op 02150)





People v Cedeno


2016 NY Slip Op 02150


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Tom, J.P., Friedman, Saxe, Richter, JJ.


590

[*1]The People of the State of New York, 	Dkt. 16372C/11 Respondent, —
vRobert Cedeno, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Thomas M. Nosewicz of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Colleen Duffy, J.), rendered January 11, 2012, convicting defendant, after a nonjury trial, of attempted criminal mischief in the fourth degree, and sentencing him to a conditional discharge for a period of one year with $235 in restitution, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations, including its resolution of inconsistencies.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK